DETAILED ACTION
This rejection is in response to Amendments filed on 02/10/2021.
	Claims 1-8, 15-25, and 30-33 are currently pending and have been examined. 
	Claims 9-14 and 26-29 are cancelled.
	Claims 30-33 are new.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see page 8, filed 02/10/2021, with respect to 35 U.S.C. 112(b) to claims 22 and 29 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) to claims 22 and 29 has been withdrawn. 
Applicant’s arguments, see page 3, filed 02/11/2021, with respect to the objection to the drawing have been fully considered and are persuasive. The objection to the drawings has been withdrawn in light of the supplemental response and specification filed on 02/11/2021.
Applicant's arguments filed 02/10/2021 have been fully considered but they are not persuasive. 
With respect to applicant’s argument on page 8 of remarks filed 02/10/2021 that claim 23 has overcome the 35 U.S.C. 112(b) rejection, Examiner respectfully disagrees.
Claim 23 continues to recite the display of the mobile computing device invoking antecedent basis issues. Appropriate correction or clarification is required.
With respect to applicant’s arguments on pages 8-9 of remarks filed on 02/10/2021 that the claims are not directed to an abstract idea of locating a customer and are drawn to a series of user interfaces and computing device actions, Examiner respectfully disagrees.
The updated 35 U.S.C. 101 rejection does not recite that the abstract idea is directed to locating a customer, however it does recite that the claims are directed to steps for an order pickup which falls under the grouping certain methods of organizing 
Although the claims recite the use of a user interface and performing steps on the mobile computing device, the user interface is merely used to display data and the claims do not show any improvement to technology or user interfaces. 
Applicant’s arguments with respect to the prior art in light of the current amendments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 15-25, and 30-33  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the following limitations in:
Claim 1 recites
the user account
Claim 1, 15, and 30 recite
the eligible order
Claim 4 and 30 recite
the order
Claim 19 recites (already recited in claim 15)
a particular store
Claim 23 recites
the display of the mobile computing device
All dependent claims inherit the same deficiencies as independent claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 15-25, and 30-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
            Under step 1 of the 2019 PEG, it must be considered whether the
claims are directed to one of the four statutory classes of invention. In the instant case,
Claims 1-8 are directed to a medium, claims 15-25 are directed to device, and claims 30-33 are directed to a system each of which falls within one of the four statutory
categories of inventions (process/apparatus).
            Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Regarding representative independent claim 1, the claim sets forth a medium for
order pickup, in the following limitations:
detect a broadcast signal…, the signal including a store identifier including an identification of a particular store; 
send an eligible orders request to receive any orders eligible for express in-store pickup, the eligible orders request including the identification of the particular store and a user account identifier associated with…; 
receive an identification of an order eligible for express in-store pickup; 
sending an express pickup request for the eligible order, the express pickup request identifying the eligible order and the user account; 
receive a response to the express pickup request including information corresponding to an identification of a store associate that will bring the eligible order to the user associated with …
The above-recited limitations set forth an arrangement for an order pickup in a store to detect a store identifier, send order requests for pickup based on store identifier and user account identifier, receive identification for an order for in-store pickup, send pickup request, and receive a response to order with store associate that will bring the order to user. This arrangement amounts to certain methods of organizing human activity such as commercial interactions for an order pickup involving the user and a store associate. Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The revised Step 2A (prong 2) of the 2019 PEG, is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims 
In this instance, the claims recite the additional elements such as:
a non-transitory computer readable medium comprising instructions stored thereon, when executed the instructions are effective to cause a mobile computing device to (1);
a mobile computing device (1, 5-8, 15-25, 30-33);
from a beacon service …(1 & 24);
 display a notification of the order eligible for express in-store pickup, the notification including a user selectable option to request the order eligible for express in-store pickup be brought to a user associated with the mobile computing device (1, 15, 30 ); 
display a user interface notification including the information corresponding to the store associate (1, 15, 31);
a cloud based service (2 & 25);
store server (3 & 7);
back-of-house service/system (4, 15, 17, 22, 30, & 32);
present the meeting location and the estimated wait time (5 &16);
present a user interface to receive a description of the user (6, 17, & 32);
a device (6, 17, & 32); 
display a notification on a display… (21);
present a request to receive a signature of the user on a display of the mobile computing device (18);
the mobile computing device interacting with a plurality of beacons and or Wi-Fi access point (7 & 22);
use augmented reality technology to identify the definable characteristic; and provide a visually perceptible label on the display of the mobile computing device (23 & 33).
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Independent claims and all dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or 
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
a non-transitory computer readable medium comprising instructions stored thereon, when executed the instructions are effective to cause a mobile computing device to (1);
a mobile computing device (1, 5-8, 15-25, 30-33);
from a beacon service …(1 & 24);
 display a notification of the order eligible for express in-store pickup, the notification including a user selectable option to request the order eligible for express in-store pickup be brought to a user associated with the mobile computing device (1, 15, 30 ); 
display a user interface notification including the information corresponding to the store associate (1, 15, 31);
a cloud based service (2 & 25);
store server (3 & 7);
back-of-house service/system (4, 15, 17, 22, 30, & 32);
present the meeting location and the estimated wait time (5 &16);
present a user interface to receive a description of the user (6, 17, & 32);
a device (6, 17, & 32); 
display a notification on a display… (21);
present a request to receive a signature of the user on a display of the mobile computing device (18);
the mobile computing device interacting with a plurality of beacons and or Wi-Fi access point (7 & 22);
use augmented reality technology to identify the definable characteristic; and provide a visually perceptible label on the display of the mobile computing device (23 & 33).
These additional limitations, including the limitations in the independent claims and dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). Matsumoto (US Pub. No. 20060066573 A1, [0010]) teaches that conventional augmented reality systems are 
For these reasons, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 15-17 and 19-22 and 24-25, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over McCauley et al. (Pub. No.: US 2015/0294084 A1, hereinafter “McCauley”) in view of Krishnaiah (US 20170116589 A1, hereinafter “Krishnaiah”).

Regarding claim 1 
McCauley discloses a non-transitory computer readable medium comprising instructions stored thereon, when executed the instructions are effective to cause a mobile computing device to (McCauley, [0008]: media and device; [0079]: mobile device): 
detect a broadcast signal from a beacon service, the signal including a store identifier including an identification of a particular store (McCauley, FIG. 3A-B, 
send an eligible orders request to receive any orders eligible for express in-store pickup, the eligible orders request including the identification of the particular store and a user account identifier associated with the mobile computing device (McCauley, [0109]: send customer information; [0110]: send pharmacy information (e.g. beacon identification); [0111]: pharmacy and customer information used to determine if order available for pickup; [0076]: express pickup); 
receive an identification of an order eligible for express in-store pickup (McCauley, FIG. 3C, [0111]: receiving a notification that the prescription is available at the pharmacy location; [0076]: express pickup; [0104]: express counter); 
display a notification of the order eligible for express in-store pickup, the notification including a user selectable option to request the order eligible for express in-store pickup be brought to a user associated with the mobile computing device (McCauley, FIG.3D, [0111]: display notification that the prescription is available at the pharmacy location; [0096]: user may obtain prescription pickup by tapping prescription notification; [0076]: express pickup; [0104]: express counter);  
sending an express pickup request for the eligible order, the express pickup request identifying the eligible order and the user account (McCauley, FIG. 4B, [0112]: collect customer and express payment information and send to pharmacy 
receive a response to the express pickup request …and display a user interface notification…(McCauley, FIG. 4C, [0101]: once payment authorized for prescription pickup, pickup location is determined;  FIG.4D, [0103-0104]: once pickup location determined, pickup location for express counter is displayed)
McCauley does not explicitly teach
receive a response to the express pickup request including information corresponding to an identification of a store associate that will bring the eligible order to the user associated with the mobile computing device; and display a user interface notification including the information corresponding to the store associate (emphasis added).
However, Krishnaiah teaches that it is known to include:
receive a response to the express pickup request including information corresponding to an identification of a store associate that will bring the eligible order to the user associated with the mobile computing device (emphasis added); and display a user interface notification including the information corresponding to the store associate (emphasis added) (Krishnaiah, [0019]: notify user that associate is on their way to help user including name and photo of associate; FIG. 3, [0056]: user notified associate is assigned to help user pick up an item and communicate identifying information of store associate (e.g. name and picture) to user).


Regarding claims 2 and 25 
The combination of McCauley with Krishnaiah teaches the non-transitory computer readable medium of claim 1, wherein the eligible orders request is sent to an express pickup service, the express pickup service being a cloud based service (McCauley, [0054] –a cloud server; [0109]: send customer information; [0110]: send pharmacy information (e.g. beacon identification); [0111]: pharmacy and customer information used to determine if order available for pickup; [0076]: express pickup).  


Regarding claim 3 
The combination of McCauley with Krishnaiah teaches the non-transitory computer readable medium of claim 1, wherein the express pickup request is sent to a store server for the particular store (McCauley, [0054] –device communicates with server; [0109]: send customer information to server; [0110]: send pharmacy information (e.g. beacon identification); [0111]: pharmacy and customer information used to determine if order available for pickup; [0076]: express pickup).  

Regarding claim 4 

The combination of McCauley with Krishnaiah teaches the non-transitory computer readable medium of claim 1, wherein the express pickup request is sent to a back-of-house service for the particular store that is configured to identify items in the order and assign an employee to deliver the items to the user associated with the mobile computing device (Krishnaiah, [0051]: system may assign a store associate to shopper based on shopper’s questions about items in cart and associate’s knowledge regarding the items; [0056]: store associate may be assigned to pick up item for shopper prior to checkout; [0038]: system and services offered at retail store).  
The motivation to combine McCauley with Krishnaiah is the same as set forth above in claim 1. 

Regarding claim 5 
The combination of McCauley with Krishnaiah teaches the non-transitory computer readable medium of claim 1, wherein the instructions are effective to cause the mobile computing device to: receive an indication of a meeting location within the particular store, and an estimated wait time; and present the meeting location and the estimated wait time (Krishnaiah, [0019] and [0056]: shopper notified of location/distance of store associate and estimated wait time of arrival of store associate; [0057]: store associate may meet user at user’s location; [0055]: store associate may meet user at different location). 
The motivation to combine McCauley with Krishnaiah is the same as set forth above in claim 1. 

Regarding claim 6 
The combination of McCauley with Krishnaiah teaches the non-transitory computer readable medium of claim 1, wherein the instructions are effective to cause the mobile computing device to: present a user interface to receive a description of the user; and send the description of the user to a device of the store associate assigned to deliver the eligible order to the user associated with the mobile computing device (Krishnaiah, [0016-0017]: merchant device has interface to allow store associate to visualize shopper information; [0018]: communicate the shopper's information to the merchant device carried by the assigned store associate, including the shopper's name, picture, location).  
The motivation to combine McCauley with Krishnaiah is the same as set forth above in claim 1. 

Regarding claim 7 
The combination of McCauley with Krishnaiah teaches the non-transitory computer readable medium of claim 1, wherein the instructions are effective to cause the mobile computing device to: determine a micro-location within the particular store, wherein the micro-location is a near precise location determined by the mobile computing device interacting with a plurality of beacons and or Wi-Fi access point; and repeatedly transmit the micro-location to a store server for the particular store (McCauley, [0076]: determine customer’s location is within store; [0032]: device transmit location beacon; [0040]: communication device receives location beacons; [0068]:  the customer's starting location is referenced to the location of a communications device corresponding to the received location beacon; [0069]: customer location is determined dynamically and receive location beacons from more than one device; [0080]: device sends location data to server; [0031]: transmit location via Wi-Fi protocol).  


Docket No.:085104-602115_P39717US1Regarding claim 15
McCauley teaches a mobile computing device comprising instructions stored on a storage of the mobile computing device that when executed are effective to cause the mobile computing device to (McCauley, [0008]: device; [0079]: mobile device): 
display, by the mobile computing device, a notification of an order eligible for express in- store pickup at a particular store, the notification including a user selectable option to request the order eligible for express in-store pickup be brought to a user associated with the mobile computing device (McCauley, FIG.3D, [0111]: display notification that the prescription is available at the pharmacy location; [0096]: user may obtain prescription pickup by tapping prescription notification; [0076]: express pickup; [0104]: express counter); 
send an express pickup request for the eligible order to a back-of-house system for the particular store, the express pickup request identifying the eligible order and a user account (McCauley, FIG. 4B, [0112]: collect customer and express payment information and send to pharmacy computing system; [0076]: express pickup; [0104]: express counter; [0101]: express payment);
receive a response to the express pickup request …and display, on a device or the mobile computing device, a user interface notification…(McCauley, FIG. 4C, [0101]: once payment authorized for prescription pickup, pickup location is determined;  FIG.4D, [0103-0104]: once pickup location determined, pickup location for express counter is displayed).
McCauley does not explicitly teach
receive a response to the express pickup request including information corresponding to an identification of a store associate that will bring the eligible order to the user associated with the mobile computing device; and display,…, a user interface notification including the information corresponding to the store associate (emphasis added).
However, Krishnaiah teaches that it is known to include:
receive a response to the express pickup request including information corresponding to an identification of a store associate that will bring the eligible order to the user associated with the mobile computing device (emphasis added); and display,…, a user interface notification including the information corresponding to the store associate (emphasis added) (Krishnaiah, [0019]: notify user that associate is on their way to help user including name and photo of associate; FIG. 3, [0056]: user notified associate is assigned to help user pick up an item and communicate identifying information of store associate (e.g. name and picture) to user).
The motivation to combine McCauley with Krishnaiah is the same as set forth above in claim 1.

Regarding claim 16 
The combination of McCauley with Krishnaiah teaches the mobile computing device of claim 15 wherein the instructions cause the mobile computing device to: after the express pickup request is sent, receive an indication of a meeting location within the particular store, and an estimated wait time; and present the meeting location and the estimated wait time on a display on the mobile computing device (Krishnaiah, [0019] and [0056]: shopper notified of location/distance of store associate and estimated wait time of arrival of store associate assigned to help pick up item; [0057]: store associate may meet user at user’s location; [0055]: store associate may meet user at different location).  
The motivation to combine McCauley with Krishnaiah is the same as set forth above in claim 1. 




Regarding claim 17 and 32
The combination of McCauley with Krishnaiah teaches the mobile computing device of claim 15 wherein the instructions cause the mobile computing device to: present a user interface to receive a description of the user; and send the description of the user to the back-of-house system for the particular store for forwarding to a device of the store associate assigned to deliver the eligible order to the user associated with the mobile computing device (Krishnaiah, [0016-0017]: merchant device has interface to allow store associate to visualize shopper information; [0018]: communicate the shopper's information to the merchant device carried by the assigned store associate, including the shopper's name, picture, location).  
The motivation to combine McCauley with Krishnaiah is the same as set forth above in claim 1. 
 

Regarding claim 19 
The combination of McCauley with Krishnaiah teaches the mobile computing device of claim 15 wherein the instructions cause the mobile computing device to: send an eligible orders request to receive any order eligible for express in-store pickup, the eligible orders request including an identification of a particular store and a user account identifier associated with the mobile computing device (McCauley, [0109]: send customer information; [0110]: send pharmacy information (e.g. beacon identification); [0111]: pharmacy and customer information used to determine if order available for pickup; [0076]: express pickup). 
 

Regarding claim 20 
The combination of McCauley with Krishnaiah teaches the mobile computing device of claim 19 wherein the instructions cause the mobile computing device to: after the eligible orders request is sent, receive an identification of the order eligible for express in-store pickup and then display the notification of the order eligible for express in-store pickup (McCauley, [0109]: send customer information; [0110]: send pharmacy information (e.g. beacon identification); FIG, 3C-D, [0111]: pharmacy and customer information used to determine if order available for pickup and receiving and displaying a notification that the prescription is available at the pharmacy location; [0076]: express pickup). 


Regarding claim 21
The combination of McCauley with Krishnaiah teaches the mobile computing device of claim 19 wherein the instructions cause the mobile computing device to: 
after the eligible orders request is sent, receive an identification of an order eligible in-store pickup, but that it does not qualify for express in-store pickup (McCauley, [0070]:  notification sent to communications device allows a customer to select the express payment option, but a second notification is sent to communications device indicating that the express payment has not been successful resulting in standard pickup rather than express pickup; [0072]: a flagged prescription having a cost that otherwise qualifies for express payment would still route the customer to the standard prescription pickup location); and 
display a notification on a display of the mobile computing device including a machine readable code, and informing the user to present the mobile computing device displaying the machine readable code to a front-of-house store associate to pickup the order eligible for in-store pickup (McCauley, [0065]:  barcode displayed on communication device and scanned by pharmacy staff when the customer picks up the prescription at the appropriate pickup location; [0072]: route user to standard prescription pickup even when express payment authorized; FIG, 4C, [0103]: barcode).  



Regarding claim 22 
The combination of McCauley with Krishnaiah teaches the mobile computing device of claim 15 wherein the instructions cause the mobile computing device to: 
use indoor location technology to report a micro-location of the mobile computing device within the particular store to the back-of-house system …wherein the micro-location is a near precise location determined by the mobile computing device interacting with a plurality of beacons and or Wi-Fi access point (McCauley, [0029]: beacons are placed within pharmacy; [0076]: determine customer’s location is within store; [0032]: device transmit location beacon; [0040]: communication device receives location beacons; [0068]:  the customer's starting location is referenced to the location of a communications device corresponding to the received location beacon; [0069]: customer location is determined dynamically and receive location beacons from more than one device; [0080]: device sends location data to server; [0031]: transmit location via Wi-Fi protocol).
McCauley does not teach:
whereby the user can freely roam inside the particular store during waiting, and the store associate can find the user using the 5Serial No.: 16/128,384Confirmation No.: 1194 Docket No.:085104-602115_P39717US1reported micro-location.
However, Krishnaiah teaches that it is known to include:
whereby the user can freely roam inside the particular store during waiting, and the store associate can find the user using the 5Serial No.: 16/128,384Confirmation No.: 1194 Docket No.:085104-602115_P39717US1reported micro-location (Krishnaiah, [0055]: communicate shopper’s location in store and how long user 
The motivation to combine McCauley with Krishnaiah is the same as set forth above in claim 1.

Regarding claim 24 
The combination of McCauley with Krishnaiah teaches the mobile computing device of claim 15 wherein the instructions cause the mobile computing device to: detect a broadcast signal from a beacon service within the particular store, the signal including a store identifier including an identification of the particular store (McCauley, FIG. 3A-B, [0107-0108]: device determines and detects pharmacy beacon location based on pharmacy beacon identifier; [0082]: signals received from beacons).  

Regarding claim 30
McCauley discloses a system comprising: a mobile computing device configured to 
display a notification of an order eligible for express in-store pickup, the notification including a user selectable option to request the order eligible for express in-store pickup be brought to a user associated with the mobile computing device (McCauley, FIG.3D and 5, [0111]: display notification that the prescription is available at the pharmacy location at 512 in FIG. 5; [0096]: user may obtain prescription pickup by tapping prescription notification; [0076]: express pickup; [0104]: express counter), 
and after receipt of a selection of the user selectable option, the mobile computing device is configured to communicate with a back-of-house system to facilitate pickup of the eligible order; and the back-of-house system configured to receive an express pickup request for the eligible order (McCauley, FIG. 4B and 5, [0112]: collect customer and express payment information and at 514 in FIG. 5 send to pharmacy computing system that receives payment and customer information from device; [0076]: express pickup; [0104]: express counter; [0101]: express payment; [0111] and [0096-0097]); and 6Serial No.: 16/128,384 Confirmation No.: 1194 Docket No.:085104-602115_P39717US1
McCauley does not explicitly teach:
to assign a store associate to deliver the order to the user associated with the mobile computing device to a location within the store at which the user associated with the mobile computing device is present.  
However, Krishnaiah teaches that it is known to include:
to assign a store associate to deliver the order to the user associated with the mobile computing device to a location within the store at which the user associated with the mobile computing device is present (Krishnaiah, [0051]: system may assign a store associate to shopper; [0056]: store associate may be assigned to pick up item for shopper prior to checkout; [0057]: store associate may meet user at user’s location in the store).  
The motivation to combine McCauley with Krishnaiah is the same as set forth above in claim 1. 




Regarding claim 31
The combination of McCauley with Krishnaiah teaches the system of claim 30, wherein the mobile computing device is further configured to: receive a response to the express pickup request including information corresponding to the store associate that will bring the eligible order to the user associated with the mobile computing device and display a user interface notification including the information corresponding to the store associate (Krishnaiah, [0019]: notify user that associate is on their way to help user including name and photo of associate; FIG. 3, [0056]: user notified associate is assigned to help user pick up an item and communicate identifying information of store associate (e.g. name and picture) to user). 
The motivation to combine McCauley with Krishnaiah is the same as set forth above in claim 1. 

 


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McCauley and Krishnaiah as applied to claim 1 above, and further in view of Parris (US Pub. No. 20150100514 A1, hereinafter “Parris”).
Regarding claim 8 
The combination of McCauley with Krishnaiah teaches the non-transitory computer readable medium of claim 1, including restrictions at pickup locations based on whether a signature is required (McCauley, [0073]), except for:
wherein the instructions are effective to cause the mobile computing device to: prior to delivery of the eligible order to the user, presenting a request to receive a signature of the user, wherein the signature is required to claim the eligible order.
However, Parris teaches that it is known to include:
 wherein the instructions are effective to cause the mobile computing device to: prior to delivery of the eligible order to the user, presenting a request to receive a signature of the user, wherein the signature is required to claim the eligible order (Parris, FIG. 13, [0064]: information displayed via the interface that an in-person signature is requested for delivery of the item; [0053]: interface used to show whether signature is requested for a pickup or delivery).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of McCauley and Krishnaiah with Parris to include the aforementioned limitations since such a modification would be predictable. Specifically, McCauley and Krishnaiah would continue to teach restrictions of whether a signature is required at pickup except that now the request for a signature is displayed 

Regarding Claim 18 
The combination of McCauley with Krishnaiah teaches the mobile computing device of claim 15 wherein the instructions cause the mobile computing device to, except for: 
present a request to receive a signature of the user on a display of the mobile computing device, wherein the signature is required to claim the eligible order.
However, Parris teaches that it is known to include:
present a request to receive a signature of the user on a display of the mobile computing device, wherein the signature is required to claim the eligible order (Parris, FIG. 13, [0064]: information displayed via the interface that an in-person signature is requested for delivery of the item; [0053]: interface used to show whether signature is requested for a pickup or delivery).  

The motivation to combine McCauley and Krishnaiah with Parris is the same as set forth above in claim 8. 

Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over McCauley and Krishnaiah as applied to claim 1 above, and further in view of Purves et al. (Pub. No.: US 2015/0073907 A1, hereinafter “Purves”).
Regarding claims 23 and 33 
The combination of McCauley with Krishnaiah teaches the mobile computing device of claim 15 wherein the instructions cause the mobile computing device to: 
receive a definable characteristic or marker that can make the store associate recognizable to the mobile computing device (Krishnaiah, [0019] and [0056]: user notified associate is assigned to help user pick up an item and communicate identifying information of store associate (e.g. name/photo) to user);  
The combination of McCauley and Krishnaiah does not explicitly teach:
use augmented reality technology to identify the definable characteristics; and provide a visually perceptible label on the display of the mobile computing device.
However, Purves teaches that it is known to include:
use augmented reality technology to identify the definable characteristics; and provide a visually perceptible label on the display of the mobile computing device (Purves, [0073]: augmented reality; [0084]: determine a person within proximity vis facial recognition and place virtual label atop person’s face; [0101]: augmented reality labels; [0207]: automatically recognize human faces  that are presented in the reality scene and identify whether the human face matches with any of previously stored contacts).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644.  The examiner can normally be reached on 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                        
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684